NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

       LOUIS A. BANKS, AND D. B., A MINOR,
                Plaintiffs-Appellants

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2018-1254
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:17-cv-00808-LKG, Judge Lydia Kay
Griggsby.
               ______________________

                Decided: June 12, 2018
                ______________________

   LOUIS A. BANKS, Washington, DC, pro se.

    ERIC JOHN SINGLEY, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represent-
ed by CHAD A. READLER, ROBERT E. KIRSCHMAN, JR., LISA
L. DONAHUE.
                ______________________
2                                     BANKS   v. UNITED STATES



Before PROST, Chief Judge, WALLACH and HUGHES, Circuit
                        Judges.
PER CURIAM.
    Appellants Louis A. Banks and his minor son D.B.
(together, “the Bankses”) appeal an order of the U.S.
Court of Federal Claims dismissing their complaint
without prejudice pursuant to Rule 41(b) of the Rules of
the Court of Federal Claims (“RCFC”). 1 See Banks v.
United States, No. 1:17-cv-00808-LKG (Fed. Cl. Nov. 6,
2017) (Appellee’s App. 4–5). Because we conclude that
the Court of Federal Claims lacked jurisdiction, we affirm.
    It is a basic tenet that “every federal appellate court
has a special obligation to satisfy itself not only of its own
jurisdiction, but also that of the lower courts in a cause
under review.” Bender v. Williamsport Area Sch. Dist.,
475 U.S. 534, 541 (1986) (internal quotation marks and
citation omitted); cf. City of Gainesville v. Brown-
Crummer Inv. Co., 277 U.S. 54, 59 (1928) (acknowledging
that jurisdiction “cannot be waived” and “may be raised at
any time”). Where a lower federal court lacks jurisdiction,
we retain jurisdiction on appeal to address the jurisdic-



    1   RCFC 41(b) provides that, “[i]f the plaintiff fails to
prosecute or to comply with these rules or a court order,
the court may dismiss on its own motion.” The Court of
Federal Claims dismissed the Complaint for failure to
comply with an order to show cause why the Bankses
failed to respond to the Government’s motion to dismiss.
See Appellee’s App. 4–5. However, on appeal, the Gov-
ernment represents that, “after reviewing [its] files, [it is]
unable to find a record that the [M]otion [to Dismiss] was
indeed sent to [the Bankses]” and that, therefore, “it is
possible that [the Bankses] had not received [the M]otion
to [D]ismiss at the time [they] responded to the [Court of
Federal Claims’] show cause order.” Appellee’s Br. 8.
BANKS   v. UNITED STATES                                  3



tional question. See Bender, 475 U.S. at 541; see also 28
U.S.C. § 1295(a)(3) (2012) (providing the statutory basis
for our appellate jurisdiction here).
    Pursuant to the Tucker Act, the Court of Federal
Claims “shall have jurisdiction” over, inter alia, “any
claim against the United States founded either upon the
Constitution[] or any Act of Congress.”          28 U.S.C.
§ 1491(a)(1) (emphasis added); see United States v. Testan,
424 U.S. 392, 398 (1976) (identifying the Tucker Act as “a
jurisdictional statute”). Tucker Act “jurisdiction is con-
fined to the rendition of money judgments in suits
brought for that relief against the United States, and if
the relief sought is against others than the United
States[,] the suit as to them must be ignored as beyond
the jurisdiction of the court.” United States v. Sherwood,
312 U.S. 584, 588 (1941) (citations omitted).
     The Court of Federal Claims lacked jurisdiction to en-
tertain the Complaint. While the Complaint nominally
lists the United States as a defendant, see Appellee’s
App. 62, 65, it fails to identify any claims against the
United States, see generally id. at 62–79. Instead, the
Complaint seeks damages for injuries suffered by D.B.
primarily stemming from an incident involving alleged
actions by school employees in the District of Columbia,
id. at 67–68, 75, and alleges violations of federal criminal
statutes and the U.S. Constitution by (1) the District of
Columbia government and officials, (2) various courts and
judges, (3) D.B.’s school and its employees, and (4) a
charity organization and its employees, see, e.g., id. at 65
(listing “Superior Court, District of Columbia, Family
Court, Judges, Attorney General, [Metro Police Depart-
ment] Police, Mayor, Psychologists, Social Workers[,] and
Attorneys”), 66 (identifying “Inspired Teaching,” “District
of Columbia,” and “Child and Family Services,” as well as
named employees at each, in a “List of Parties”), 67
(identifying “Child and Family Services,” “Catholic Chari-
ties,” and the “Inspired Teaching School,” as well as
4                                     BANKS   v. UNITED STATES



named employees at each). Because none of these entities
against which the Complaint states a claim are the Unit-
ed States, the Court of Federal Claims lacked jurisdiction.
See Sherwood, 312 U.S. at 588; see also Trevino v. United
States, 557 F. App’x 995, 998 (Fed. Cir. 2014) (holding the
Court of Federal Claims “lacks jurisdiction over . . . claims
against states, localities, state and local government
officials, state courts, state prisons, or state employees”).
Although this court generally interprets the pleadings of a
pro se plaintiff liberally, see, e.g., Durr v. Nicholson, 400
F.3d 1375, 1380 (Fed. Cir. 2005), the Bankses’ pro se
status “does not excuse [the Complaint’s] failures” here,
Henke v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995);
cf. Kelley v. Sec’y, U.S. Dep’t of Labor, 812 F.2d 1378, 1380
(Fed. Cir. 1987) (“[A] court may not similarly take a
liberal view of that jurisdictional requirement and set a
different rule for pro se litigants only.” (italics omitted)).
    In sum, we are not satisfied that the Court of Federal
Claims had jurisdiction over the Complaint. We have
considered the Bankses’ remaining arguments and find
them unpersuasive. Accordingly, the Order of the U.S.
Court of Federal Claims is
                        AFFIRMED
                           COSTS
    No costs.